Exhibit 10.m

 

LYRIS TECHNOLOGIES EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into between Lyris
Technologies, Inc. (“Employer”), and Joseph Lambert (“Employee”).

 

In consideration of the employment or continued employment of Employee by
Employer, Employer and Employee agree as follows:

 

1.  Employment, Complete Agreement, and Modification

 

Employer agrees to employ or continue to employ Employee and Employee agrees to
be employed by Employer on the terms and conditions set forth herein.  This
Agreement supersedes all previous correspondence, promises, representations, and
agreements, if any, either written or oral.  No provision of this Agreement may
be modified except in writing signed by both the Employer’s CEO and the
Employee.

 

Employee warrants to Employer that Employee is not bound by the terms of any
contract with any prior employer or other party that would interfere with
Employee’s ability to fully comply with the terms of this Agreement.

 

2.  Duties and Compensation

 

Employee shall perform any and all duties now and hereafter assigned to Employee
by Employer, or performed by Employee whether or not assigned to Employee, for a
salary as may from time to time be fixed by Employer.   Employee agrees to abide
by Employer’s rules, regulations, and practices, including but not limited to
those concerning work schedules, vacation and sick leave, as they may from time
to time be adopted or modified, herein and in the Lyris Employee Handbook
(“Handbook”).

 

3.  Salary or Wage May Be Changed

 

Employee understands and agrees that Employee’s salary or hourly wage may be
adjusted from time to time by Employer at Employer’s sole discretion without
affecting this Agreement.

 

4.  Termination of Employment

 

Employee understands and agrees that all employment relationships with Employer
are “at will,” and as such Employee or Employer may end the employment
relationship for any reason at any time, with or without cause or advance
notice.

 

5.  Salary or Wage Is Full Compensation

 

Employee understands that Employee’s salary or hourly wage will constitute the
full and exclusive monetary consideration and compensation for all services
performed by Employee and for the performance of all of Employee’s promises and
obligations hereunder.

 

6.  Other Compensation

 

Employee understands and agrees that any additional compensation to Employee
(whether a bonus or other form of additional compensation) shall rest in the
sole discretion of Employer and that Employee shall not earn or accrue any right
to additional compensation by reason of Employee’s employment.

 

--------------------------------------------------------------------------------


 

7.  Employee Benefits Plan

 

Employer may adopt or continue in force benefit plans for the benefit of its
employees or certain of its employees.  Such benefit plans may include, as
examples only, group life insurance and medical insurance.  Employer may
terminate any or all such plans at any time and may choose not to adopt any
additional plans.  Employee’s rights under any benefits plans now in force or
later adopted by Employer shall be governed solely by their terms.

 

8.  Duty To Devote Full Time and To Avoid Conflict of Interest

 

Employee agrees that during the period of employment, Employee shall devote
full-time efforts to his or her duties as an employee of Employer.  During the
period of employment, Employee further agrees not to (i) solely or jointly with
others undertake or join any planning for or organization of any business
activity competitive with the Employer’s business and (ii) directly or
indirectly, engage or participate in any other activities that cause harm to the
Employer’s research and development, sales, marketing, public reputation and
representation, or business in general.

 

9.  Information Disclosed Remains Property of Employer

 

All ideas, concepts, information, and written material disclosed to Employee by
Employer, or acquired from a customer or prospective customer of Employer, are
and shall remain the sole and exclusive property and proprietary information of
Employer or such customers, and are disclosed in confidence by Employer or
permitted to be acquired from such customers in reliance on Employee’s agreement
to maintain them in confidence and not to use or disclose them to any other
person except in furtherance of Employer’s business.

 

10.  Inventions and Creations Belong to Employer

 

Any and all inventions, discoveries, improvements, or creations (collectively
“Creations”) which Employee has conceived or made or may conceive or make either
individually or with others, during the period of employment in any way,
directly or indirectly, connected with Employer’s business, and any patents,
trademarks and trade secret rights issued or created in connection with such
Creations, shall be the sole and exclusive property of Employer.  Employee
agrees that all copyrightable works created by Employee or under Employer’s
direction in connection with Employer’s business are “works made for hire” and
shall be the sole and complete property of Employer and that any and all
copyrights to such works shall belong to Employer.  To the extent such works are
not deemed to be “works made for hire,” Employee hereby assigns all proprietary
rights, including copyright, in these works to Employer without further
compensation including, without limit, any such work performed during work hours
on Employer’s premises or using Employer’s equipment, facilities, intellectual
property, or money.

 

Employee further agrees to (i) disclose promptly to Employer all such Creations
which Employee has made or may make solely, jointly, or commonly with others,
during the period of employment in any way, directly or indirectly, connected
with Employer’s business, (ii) assign all such Creations to Employer, and
(iii) execute and sign any and all applications, assignments, or other
instruments which Employer may deem necessary in order to enable it, at its
expense, to apply for, prosecute, and obtain copyrights, patents or other
proprietary rights in the United States and foreign countries or in order to
transfer to Employer all right,

 

--------------------------------------------------------------------------------


 

title, and interest in said Creations. This obligation applies to all Creations
conceived during the term of employment with Employer and to Creations based on
information developed during the term of employment, which are directly or
indirectly connected with Employer’s business.

 

Employee will maintain and make available to Employer at any time during the
term of employment with Employer all written records or drawings of any
Creations made by Employee either alone or with others during the course of
employment with Employer.

 

Employer agrees, pursuant to California Labor Code Section 2870, that any
Creations which Employee has conceived or made or may conceive or make either
individually or with others, during the period of employment in any way, not
connected with Employer’s business, and any patents, trademarks and trade secret
rights issued or created in connection with such Creations, shall be the sole
and exclusive property of Employee.

 

11.  Confidentiality

 

a.  Definition.  During the term of employment with Employer, Employee will have
access to and become acquainted with various trade secrets and other proprietary
and confidential information which are owned by Employer and which are used in
the operation of Employer’s business.  “Trade secrets and other proprietary and
confidential information” consist of, for example, and not intending to be
inclusive, (i) software (source and object code), algorithms, computer
processing systems, techniques, methodologies, formulae, processes, compilations
of information, drawings, proposals, job notes, reports, records, and
specifications, and (ii) information concerning any matters relating to the
business of Employer, any of its customers, customer contacts, licenses, the
prices it obtains or has obtained for the licensing of its software products and
services, or any other information concerning the business of the Employer and
Employer’s good will.

 

b.  No Disclosure.  Employee shall not disclose or use in any manner, directly
or indirectly, any such trade secrets and other proprietary and confidential
information either during the term of this Agreement or at any time thereafter,
except as required in the course of employment with Employer.

 

12.  Return of Material

 

Employee agrees that, upon request of Employer or upon termination of
employment, Employee shall turn over to Employer all documents, disks or other
computer media, or other material in his or her possession or under his or her
control that (i) may contain or be derived from ideas, concepts, Creations, or
trade secrets and other proprietary and confidential information as set forth in
paragraphs 9, 10 and 11 above, or (ii) connected with or derived from Employee’s
services to Employer.

 

13.  Covenant Not To Compete

 

a.  Restriction.  Employee agrees that he or she will not, during the course of
employment and, to the extent permissible pursuant to applicable law, for a
period of twelve (12) months commencing upon the expiration of employment,
voluntarily or involuntarily, directly or indirectly, develop, or assist others
to develop, software product(s) with functionality similar to the functionality
of any software product(s) developed or under development by Employer.  The term
“develop software product(s)” shall mean design, create general or

 

--------------------------------------------------------------------------------


 

detailed functional or technical specifications for, create or write code for,
enhance, debug or otherwise modify code for, or otherwise participate in the
creation or modification of software product(s).

 

b.  Employee’s Acknowledgments and Agreements.  Employee acknowledges and agrees
that the software developed by Employer is or is intended to be marketed and
licensed to customers worldwide .  Employee further acknowledges and agrees to
the reasonableness of this covenant not to compete and the duration of time that
are a part of this covenant.  Employee also acknowledges and agrees that this
covenant will not preclude Employee from becoming gainfully employed following
termination of employment with Employer.

 

14.  Inducing Employees To Leave Employer; Employment of Employees

 

Any attempt on the part of Employee to induce others to leave Employer’s employ,
or any effort by Employee to interfere with Employer’s relationship with its
other employees would be harmful and damaging to Employer.  Employee agrees that
during the term of employment and for a period of twelve (12) months thereafter,
Employee will not in any way, directly or indirectly (i) induce or attempt to
induce any employee of Employer to quit employment with Employer; 
(ii) otherwise interfere with or disrupt Employer’s relationship with its
employees;  (iii) solicit, entice, or hire away any employee of Employer; or
(iv) hire or engage any employee of Employer or any former employee of Employer
whose employment with Employer ceased less than one (1) year before the date of
such hiring or engagement.

 

15.  Nonsolicitation of Business

 

During Employee’s employment with Employer and for a period of twelve (12)
months from the date of termination of such employment, Employee will not divert
or attempt to divert from Employer any business Employer had enjoyed or
solicited from its customers during the twelve (12) months prior to the
termination of Employee’s employment.

 

16.  Remedies - Injunction

 

In the event of a breach or threatened breach by Employee of any of the
provisions of this Agreement, Employee agrees that Employer — in addition to and
not in limitation of any other rights, remedies, or damages available to
Employer at law or in equity — shall be entitled to a permanent injunction in
order to prevent or restrain any such breach by Employee or by Employee’s
partners, agents, representatives, servants, employees, and/or any and all
persons directly or indirectly acting for or with Employee.

 

17.  Severability

 

In the event that any of the provisions of this Agreement shall be held to be
invalid or unenforceable in whole or in part, those provisions to the extent
enforceable and all other provisions shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
in this Agreement.  In the event that any provision relating to the time period
or scope of restriction shall be declared by a court of competent jurisdiction
to exceed the maximum time period or scope such court deems reasonable and
enforceable, then the time period or scope of restriction deemed reasonable and
enforceable by the court shall become and shall thereafter be the maximum time
period.

 

--------------------------------------------------------------------------------


 

18.  Governing Law

 

This Agreement shall be construed and enforced according to the laws of the
State of California. All legal actions arising under this Agreement shall be
instituted in, and both Employer and Employee consent to jurisdiction in the
courts of Alameda County, California.

 

19.  Agreement: Read, Understood, and Accepted

 

Employee has carefully read and understood this Agreement, and agrees to comply
with all of its provisions.

 

AGREED:

 

 

EMPLOYER:

 

/s/ Luis A. Rivera

 

Signature

 

Luis A. Rivera

 

Name

 

President

 

Title

 

Lyris Technologies, Inc.

2070 Allston Way, Suite 200

Berkeley, CA 94704

 

8/29/2005

 

Date

 

 

EMPLOYEE:

 

/s/ Joseph Lambert

 

Signature

 

Joseph Lambert

 

Name

 

Vice President, Controller

 

Title

 

8/29/2005

 

Date

 

--------------------------------------------------------------------------------